                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 William Kimble, Jr.,                 )              JUDGMENT IN CASE
                                      )
 Plaintiff,                           )               1:19-cv-00057-FDW
                                      )
 vs.                                  )
                                      )
 G. Swink, Julie Jenkins, David       )
 Cothron,                             )
                                      )
 Defendants.                          )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 11, 2019 Order.

                                               June 11, 2019
